ICJ_121_ArrestWarrant_COD_BEL_2000-12-08_ORD_01_NA_03_FR.txt. 209

OPINION INDIVIDUELLE DE M. KOROMA
[Traduction]

Doutes suscités par l'ordonnance — Prolongements du différend eu égard aux
principes juridiques et au changement de circonstances — Bien-fondé de la
requête — Conditions auxquelles doit répondre l'indication de mesures conser-
vatoires — Risque de préjudice — Préjudice réduit du fait d'un changement de
fonctions — Question de savoir si des droits de la République démocratique du
Congo ont été lésés — Questions juridiques à trancher si l'affaire est jugée au
fond.

Jai vote en faveur de la présente ordonnance, non sans quelques
doutes et hésitations, tenant aux prolongements de l’affaire elle-même et
aux principes juridiques en jeu. L'affaire implique des principes fonda-
mentaux du droit, des intérêts d’ordre national et de plus vaste portée, à
quoi s’ajoutent les circonstances nouvelles, survenues après que la Cour
eut été saisie de la demande en indication de mesures conservatoires.

Compte tenu des principes juridiques qui s'opposent et des circons-
tances actuelles, la demande en indication de mesure conservatoire sou-
mise par la Partie requérante pour préserver ses droits ne peut être jugée
comme étant sans fondement, et moins encore sans portée ou sans objet,
voire comme futile. Des questions graves sont en jeu, qui devraient être
tranchées au cas où l'affaire serait examinée au fond.

Conformément à son Statut et à sa jurisprudence, la Cour fait droit à
une demande en indication de mesure conservatoire s’il existe un diffé-
rend et s’il est établi qu'il y a urgence et qu’il s'avère probable qu'un pré-
judice irréparable en résultera pour les droits ou les intérêts des parties.
En d’autres termes, la Cour indique des mesures conservatoires lorsqu'un
différend oppose les parties et que l'urgence et le risque de préjudice irré-
versible existent de façon bien réelle.

Selon la requête, tant l’existence du mandat d’arrêt international que
son exécution — objet du différend — auraient non seulement pour effet
d’entraver l'exercice par M. Yerodia Ndombasi de ses fonctions de mi-
nistre des affaires étrangères mais encore porteraient un préjudice irrépa-
rable à ses droits. À mon avis, on ne saurait prétendre que ce risque
n'existait pas. Mais, indépendamment du risque en question, le porte-
feuille de ministre des affaires étrangères a cessé d’être confié à
M. Ndombasi à la suite d’un remaniement ministériel à Kinshasa. Cette
donnée ne pouvait manquer d’être prise en compte par la Cour pour déci-
der s’il y avait lieu ou non de faire droit à la demande en indication de
mesure conservatoire en ce qui concernait M. Ndombasi. La Cour, à
mon avis à juste titre, a constaté ce fait, lequel s‘inscrivait dans l’argu-
mentation défendue par la République démocratique du Congo, selon

31
MANDAT D’ARRÊT (OP. IND. KOROMA) 210

laquelle l'existence du mandat d’arrêt empêchait M. Ndombasi d’exercer
ses fonctions de ministre des affaires étrangères, ce qui, partant, risquait
de compromettre les droits de la République démocratique du Congo
dans la conduite de sa politique étrangère. La Cour a conclu que,
M. Ndombasi n'occupant plus le poste de ministre des affaires étrangères,
l'urgence invoquée au titre de ses fonctions en tant que tel s'était trouvée
quelque peu atténuée ou amoindrie. Certes, il n’est pas déraisonnable de
parvenir a cette conclusion en ce qui concerne M. Ndombasi, mais je me
demande si la réponse est appropriée s’agissant des droits souverains
dont le Congo est investi en tant qu’Etat souverain. Je nourris par
ailleurs quelques doutes quant à l’ampleur du préjudice qui aurait pu être
causé aux intérêts de la République démocratique du Congo par l’émis-
sion de ce mandat d’arrét et aussi quant a la responsabilité internationale
du Royaume de Belgique a ce titre.

Enfin, l’ordonnance reconnaît par ailleurs la volonté des Parties d’exa-
miner de bonne foi les difficultés causées par la délivrance du mandat
d’arrét, en vue de parvenir a un réglement du différend, si la Cour les y
engageait. A mon avis, la Cour aurait dû faire une demande en ce sens
dans le cadre de la présente ordonnance. On trouve dans sa jurispru-
dence, ainsi que dans celle de sa devanciére, la Cour permanente, des
appels exhortant les parties à ne prendre aucune mesure susceptible de
préjuger des droits réclamés ou d’aggraver le différend soumis à la Cour
(Compagnie d'électricité de Sofia et de Bulgarie, ordonnance, 1939,
C P.J.L série AIB n° 79, p. 199). Je crois qu’un appel en ce sens aurait été
utile et conforme aux attributions judiciaires de la Cour.

Cela étant et compte tenu de l'importance des questions juridiques en
jeu, la conclusion de la Cour selon laquelle l’objet de la requête n’a pas
disparu, tout autant que sa décision d’examiner l’affaire dans les plus
brefs délais sont à la fois judicieuses et appropriées dans les circonstances
présentes.

(Signé) Abdul G. KOROMA.

32
